Title: To James Madison from Louis-André Pichon, 7 May 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


7 May 1802, Georgetown. Acknowledges JM’s letter of 6 May; will write to Leclerc on the subject of it at the first opportunity. Assures JM that the general in chief, when he sees the impressions his actions have produced, will speedily make the reparations due to the U.S.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); letterpress copy of RC (DLC: Jefferson Papers); Tr (NHi: Livingston Papers). RC 1 p.; in French. Tr in Brent’s hand; in French.


